t c memo united_states tax_court michael r young petitioner v commissioner of internal revenue respondent docket no filed date michael r young pro_se diana n wells and denise a diloreto for respondent memorandum findings_of_fact and opinion goeke judge during the taxable years and petitioner engaged in a business as a registered lobbyist in the commonwealth of kentucky representing clients before the state government and legislature petitioner claimed deductions on schedules c profit of loss from business for the business use of his home and other expenses for his automobile and travel related to his work on date respondent issued petitioner a notice_of_deficiency for taxable years and determining deficiencies of dollar_figure and dollar_figure and accuracy-related_penalties of dollar_figure and dollar_figure respectively the notice_of_deficiency disallowed schedule c expense deductions for the business use of petitioner’s home and for travel and automobile expenses findings_of_fact petitioner was a resident of kentucky when his petition was filed this case was set for trial in cincinnati ohio on date at petitioner’s request this case was continued and was set for trial in louisville kentucky on date a partial trial was held in louisville both parties appeared and petitioner informed the court that he had not provided respondent with his records for and at petitioner’s request the court continued the case for further trial and directed him to submit to respondent on or before date any documents in support of petitioner’s position for and directed him to submit to respondent on or before date any documents in support of all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated petitioner’s position for petitioner was advised that failure to cooperate and produce documents to respondent might result in a dismissal of the case for failing to properly prosecute on date respondent filed a status report informing the court that on date he had received a letter from petitioner stating that the records were being delivered by first-class mail because of snow and ice that had prevented safe travel to louisville on date enclosed with petitioner’s letter were a receipt a highlighted bank statement and copies of checks for the period date through date and highlighted credit card statements for an account number ending in for the period date through date although requested by respondent to explain the business_purpose for the identified expenses petitioner failed to do so respondent stated that on date he received a letter from petitioner advising that his efforts to replace the and records allegedly lost in a flood at his residence had been unsuccessful some of the information in the record would suggest that petitioner was reimbursed by his clients for travel_expenses at least on some occasions by order dated date this case was set for further trial on date in louisville kentucky and petitioner was directed to provide to respondent on or before date any records that he wished to produce at trial on date further trial commenced petitioner provided no details regarding the business_purpose of the credit card charges and checks that were introduced at trial petitioner ran his business from his home and he had no other office space he had an office and business records in his basement opinion i legal principles taxpayers must keep such permanent books of account or records as are sufficient to establish the amount of gross_income deductions credits or other matters required to be shown by such person in any return of such tax or information sec_1_6001-1 income_tax regs deductions relating to expenses for travel meals and entertainment and certain listed_property defined in sec_280f including passenger automobiles computers and cellular phones are subject_to strict rules of substantiation that supersede the doctrine in 39_f2d_540 2d cir allowing the court to estimate a deductible amount in certain circumstances sec_274 for deductions to which sec_274 applies a taxpayer must substantiate certain elements of the deductible activity or use through either adequate_records or sufficient evidence corroborating the taxpayer’s own statement id at a minimum a taxpayer must substantiate the amount of the expense the time and place the expense was incurred the business_purpose of the expense and the business relationship of the taxpayer to other persons benefited by the expense id 112_tc_183 if a taxpayer cannot satisfy the substantiation burden imposed by sec_274 with respect to a deduction to which it applies he fails to carry his burden of establishing that he is entitled to deduct that expense regardless of any equities involved sec_274 nicely v commissioner tcmemo_2006_172 sec_1_274-5t temporary income_tax regs fed reg date ii burden_of_proof the commissioner’s determinations are generally presumed correct and taxpayers bear the burden of proving that the commissioner’s determinations are incorrect rule a 290_us_111 deductions are a matter of legislative grace and taxpayers bear the burden of proving that they are entitled to claimed deductions 503_us_79 in addition a taxpayer must keep sufficient records to substantiate deductions claimed sec_6001 292_us_435 petitioner has neither alleged that sec_7491 applies nor established his compliance with its requirements therefore the burden_of_proof remains with petitioner iii substantiation respondent argues that petitioner’s testimony is inconsistent and his inability to substantiate his and schedule c expenses should prevent him from using secondary evidence to substantiate them respondent also argues arguendo that if the relevant records were destroyed in a flood petitioner has not produced sufficient secondary evidence to substantiate the travel_expenses we agree with the latter argument see eg adler v commissioner tcmemo_2010_47 aff’d 443_fedappx_736 3d cir on date we conducted a partial trial and offered petitioner approximately days to provide substantiating documentation for and days to submit the records to respondent since petitioner already had obtained reproductions of credit card bills and some other documents thus we concluded by ordering petitioner to submit the documents to respondent on or before date and the documents on or before date on date respondent submitted a status report indicating that petitioner had contacted respondent claiming that most of the receipts were on a laptop to which he had no access on date respondent received a letter from petitioner that included a receipt a highlighted bank statement and copies of checks for the period date through date and highlighted credit card statements for the period date through date in the letter petitioner indicated that he could not hand deliver the records as requested because of snow and ice that prevented safe travel this letter did not include an explanation regarding the business_purpose of any of the expenses by the date trial petitioner still had not submitted substantiation to respondent aside from the items listed above petitioner maintains he lost his records in a flood but we find this argument unconvincing in the light of the records he has produced which while voluminous are disorganized and unhelpful he has failed to take even basic steps to reconstruct his alleged expenses even though he has some available documentation in the record nevertheless these records demonstrate he had access to information for the years in issue also we note that petitioner has shown little or no evidence of efforts to seek records from the original banking sources he has been given several opportunities and ample time to develop the information he alleges would support his travel transportation and entertainment expense deductions most importantly petitioner has offered no testimony to link the records in evidence with the claimed deductions in dispute this court has established that w e need not and will not undertake the task of sorting through the voluminous evidence petitioner has provided in an attempt to see what is and what is not adequate substantiation of the items on petitioner’s returns akey v commissioner tcmemo_2014_211 at here we have no way to tie client activities with specific travel_expenses nor has petitioner attempted to reconstruct a log or other record of his automobile expenses finally he has not provided a basis to distinguish reimbursed expenses from unreimbursed expenses iv business use of home petitioner claimed and respondent disallowed deductions of dollar_figure and dollar_figure for business use of his home for and respectively sec_280a generally provides that no deduction shall be allowed for a home_office but subsection c a allows an exception for the portion of a dwelling_unit exclusively used on a regularly basis as the principal_place_of_business for a trade_or_business petitioner exclusively used the basement of his residence as his office and business storage room on a regular basis his and income_tax returns vary slightly regarding how the office space was determined but we hold that square feet of the big_number square feet of livable space are the figures that should be used noting that petitioner’s business required data and written communications we find the basement office was his principal_place_of_business respondent also objects to the amounts of home_office expenses that petitioner deducted and we agree that petitioner has failed to substantiate the amounts deducted as miscellaneous expenses on the income_tax returns however on the basis of the evidence in the record we sustain the use of the other items deducted as home expenses in computing the allowable home_office expense deductions v penalties under sec_6662 and b respondent determined penalties for and for underpayments of tax attributable to substantial understatements of income_tax sec_6662 and b petitioner has offered as a reasonable_cause for the underpayments that he lost records in a flood and a computer crash we do not find either reason credible because according to his testimony and the records in evidence the deductions claimed were not based upon an accurate analysis of the properly deductible amounts therefore if the amount of the tax understatement exceeds the greater of of the tax required to be shown for each year or dollar_figure the penalty will be sustained sec_6662 in reaching our holding herein we have considered all arguments the parties made and to the extent we did not mention them above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
